842 F.2d 217
Jimmy NEUSCHAFER, Petitioner/Appellant,v.Harol WHITLEY, et al., Respondents/Appellees.
No. 88-1688.
United States Court of Appeals,Ninth Circuit.
Order Feb. 29, 1988.Dissent March 7, 1988.Order March 28, 1988.

Before ALARCON and HALL, Circuit Judges.

ORDER

1
The order filed February 29, 1988 has been ordered for publication along with Judge Chambers dissent filed on March 7, 1988.

ORDER

2
A stay of execution is ordered pending final disposition of this appeal.


3
The parties are directed to file simultaneous briefs within 28 days;  within 14 days thereafter the parties may file simultaneous responses.


4
Circuit Judge CHAMBERS dissents from this order and will file a separate expression of his views.

CHAMBERS, Circuit Judge, dissenting:

5
My dissent on our Court's order for briefs is that I think we had such splendid oral presentations on February 29 that I think we have enough in the record to decide the issues before us without the briefing that was ordered.